FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

JOSEPH A. PAKOOTAS, an individual       
and enrolled member of the
Confederated Tribes of the
Colville Reservation and DONALD
R. MICHEL, an individual and
enrolled member of the
Confederated Tribes of the Coville
Reservation,                                   No. 08-35951
              Plaintiffs-Appellants,
                                                 D.C. No.
STATE OF WASHINGTON,
   Petitioner-Intervenor-Appellant,        2:04-cv-00256-LRS
                                             Eastern District of
                and                            Washington,
                                                  Spokane
CONFEDERATED TRIBES OF   THE
COLVILLE RESERVATION,
                           Plaintiff,
               v.
TECK COMINCO METALS, LTD., a
Canadian corporation,
              Defendant-Appellee.
                                        




                            8893
8894          PAKOOTAS v. TECK COMINCO METALS



JOSEPH A. PAKOOTAS, an individual       
and enrolled member of the
Confederated Tribes of the
Colville Reservation; DONALD R.
MICHEL, an individual and enrolled
member of the Confederated                     No. 10-35045
Tribes of the Coville Reservation;               D.C. No.
CONFEDERATED TRIBES OF THE                  2:04-cv-00256-LRS
COLVILLE RESERVATION,                       Eastern District of
                Plaintiffs-Appellees,          Washington,
STATE OF WASHINGTON,                              Spokane
      Plaintiff-Intervenor-Appellee,              ORDER
                  v.
TECK COMINCO METALS, LTD., a
Canadian corporation,
               Defendant-Appellant.
                                        
                      Filed July 1, 2011

    Before: Arthur L. Alarcón, Andrew J. Kleinfeld, and
            Richard R. Clifton, Circuit Judges.


                           ORDER

  The opinion filed on June 1, 2011 is amended to include
only No. 08-35951 on the caption. Pakootas v. Teck Cominco
Metals, No. 10-35045 should be removed from the caption.

  The amended opinion is filed concurrently with this order.

  No petitions for rehearing or petitions for rehearing en banc
will be entertained.